SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


RYAN WHEELER,                              : No. 202 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2017, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks mandamus relief, are GRANTED.

      The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate

Petitioner’s pending filing within 90 days. The Prothonotary is DIRECTED to serve this

order on the President Judge of the Court of Common Pleas of Philadelphia County.